Mikoll, J. (dissenting).
I respectfully dissent.
"Evaluation of a witness’s credibility is an area wherein the trier of fact is to be accorded great deference” (People v Scarincio, 109 AD2d 928, 929). However, where, as here, no eyewitness to the accident could specifically pinpoint who precipitated the collision and the reconstruction experts remained sharply divided on the question of causation, the probabilities were considerable that the witness, if believed by the jury, would change the result of the trial as to the two most serious felonies, manslaughter and vehicular assault. There is no question that Davis’ testimony was highly material to the issues involved in the manslaughter and vehicular assault counts. Davis’ testimony would provide the sole source of recollection by an eyewitness. Also, its special value reposed in the fact that Davis was not related to either defendant or Brandt. His testimony most assuredly was not cumulative.
Under such unique circumstances, County Court should not lightly have dismissed the testimony offered out of hand as unworthy of belief. The record indicates that Davis was unpleasant, offensive, cantankerous and sometimes disjointed *46but, in the essentials of the incident, he clearly articulated his recollection — that the Volkswagen passed him, that it failed to return to its proper lane and, just at impact, it and the Scout veered to the westbound lane where the crash occurred. In indicating its disbelief, County Court referred to Davis’ testimony as varying from the trial evidence. We note that Davis was at variance from the testimony of the reconstruction expert for the People, who was himself contradicted by the defense expert and by defendant’s statement given immediately after the accident.
The issue of how the accident occurred was not clear-cut. There were no skid marks on the highway to irrefutably pinpoint the vehicles’ positions at relevant distances before the collision. The physical evidence, such as it was, was subject to varying interpretations. The best that could be said of the experts’ testimony was that they offered reasonable probabilities rather than solid opinions of what had occurred. The record indicates that this accident occurred slightly over the crest of the hill, but decidedly on the side in Davis’ immediate view. The majority’s statement to the effect that the accident occurred over the hill beyond Davis’ view is not supported by the record.
Finally, it was established in the record that Davis’ identity came to the fore only after trial and that he did not make himself known to the sources which would be the natural repositories of witness information. Also, no one saw him on Route 80 on the day of the accident so that his identity was not discoverable by the exercise of reasonable diligence.
The judgment should therefore be reversed and the matter remitted to County Court for a new trial.
Levine and Harvey, JJ., concur with Yesawich, Jr., J.; Mikoll, J., dissents and votes to reverse in a separate opinion; Main, J. P., not taking part.
Judgment affirmed.